The Chancellor held,
that the defendants in the original suit were entitled to be paid the costs of their cross bill, as being part of their defence in the original suit, and as being no more than a part of their just indemnity for a groundless suit against them. It was thereupon ordered, that in the taxation of costs in the original suit, the costs of the cross bill, together with the costs of this motion, should be allowed to the defendants, and that the cross hill stand dismissed, with costs to be taxed as aforesaid, in favour of the plaintiffs in such cross bill.